Dissenting Opinion.
Fenner, J.
With due respect to the able and vigorous opinion adopted by the majority of the Court, I am unable to assent to its conclusions.
At its station in Vicksburg, Miss., the defendant railway company had provided depot grounds, with appropriate buildings, for the reception and accommodation of passengers, which were lighted and *657wholly enclosed by a substantial fence to designate the boundaries of the company’s premises, Through this inclosure, by an opening in the fence just wide enough to admit the train, defendant’s tracks ran.
One side of defendant’s enclosure was bounded by Levee street, a public street of the city of Vicksburg, running towards and extending to tbe railroad, and outside of the enclosure and running along the fence was the sidewalk or banquette of the street, which was an elevated wooden structure, bnj.lt by defendant under direction and instructions of the city authorities, and forming tbe public highway for foot passengers. This sidewalk intersected and crossed the railroad outside of defendant’s grounds.
Arriving to take the train, plaintiff entered defendant’s enclosure through a gate in the fence on Depot street, at a point near the corner and farthest away from the track, and went into the passenger waiting room, where he awaited the arrival of the train.
What was the plain significance of this inclosure and of this waiting-room within it, fronting the railroad brack 7 What was the object of them, and why did plaintiff enter them 7 Obviously for the purpose of awaiting and boarding the train. Would anyone have supposed, under such circumstances, that he was expected, in order to board the train, to go back to tbe gate by which he had entered, and then approach the train by tbe public street 7 I think not.
The train arrives. The engine and several passenger coaches enter the enclosure, and halt in front of the waiting-room ; but the sleeper and part of the coach immediately in front of it are left outside the fence.
What was the course plainly indicated to the waiting passengers 7 Clearly, to go forward to the train and there to enter one of the coaches and pass back to the sleeper, or else to have sought information as to how to reach the sleeper. Such was the plain invitation and inducement held out by the company. If, on reaching tbe train and passing along it toward the sleeper, he had encountered an open gate at the track and had passed through it, and been hurt, he might claim that such an open gate at such a point, with the sleeper beyond it, was an inducement or invitation held out by tbe company to pass through it. But plaintiff went away from the train to a gate more remote from the track than the waiting-room, entered the public street, and chose to pass to the train by that route, outside of the company’s grounds. In so doing, I consider he acted on his own responsibility, in opposition to tlie plain course dictated by the surrounding circum*658stances, and passed out of the company’s protection, which was no more responsible for his safety than for that of any other passer on that public sidewalk. '
The complaint made of absence of employees to give directions has no force. No directions were necessary to prompt a passenger, in a waiting-room thus enclosed, to pass to the train which has halted in front of him and within the enclosure, for the purpose of boarding it.
The gate to which plaintiff went wa.s the passage way for arriving as well as departing passengers, and for all persons going in or out of t enclosure on that side ; and had any employee been there he would naturally have taken plaintiff to be an arriving passenger, or other person going away from the depot.
If it were negligence in defendant to halt its train in such manner as to leave its sleeper outside the enclosure, and thus to require its passengers to enter another car and pass through it to reach the sleeper, that might render it liable for accidents happening in such passage; but it has no causal connection with an accident resulting from the unusual course pursued by plaintiff in this case, which was in evident opposition to that contemplated by defendant and indicated by all the surrounding circumstances.
I consider the law well settled that when a party disregards the sufficient provisions made by the railway company for ingress and egress to and from its trains, and chooses to adopt a different method, he does so at his own risk. As was said in a leading case: “ We hold, on these principles, that the company’s liability could not be fixed for the injury consequent on the choice of a passenger, in disregard of the provisions made by it for his safety and convenience. It was not negligence on the part of the company that it did not, by force of barriers, prevent the parties from leaving on the wrong side. People are not to be treated like cattle; they are presumed to act reasonably in all given contingencies, and the company had no reason to expect anything else in this case.” Penn. R. R. Co. vs. Zebe, 33 Pa. St. 318; id. 37; id. 420.
These principles are fully applicable here, where the company had actually provided barriers within which plaiotiff had been received for the purpose of entering the train, from within which he could have-entered it, and was manifestly expected and intended to enter it. Plaintiff’s act in going out of those barriers and seeking to get to the train by the public street, was a voluntary disregard of the provisions made by the company, and the consequent injury should not be attributed to the company.